                      Case 18-50924-MFW           Doc 6      Filed 10/18/18      Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
                                                                :
Lantern Entertainment LLC,                                      :
                                                                :
                  Plaintiff,                                    :   Adv. Pro. No. 18-50924 (MFW)
                                                                :
vs.                                                             :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                  Defendants.                                   :
--------------------------------------------------------------- x

       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT TO DETERMINE THE
                   NONEXECUTORY NATURE OF A CONTRACT

           PLEASE TAKE NOTICE that pursuant to Rule 56 of the Federal Rules of Civil

Procedure (“Federal Rules”), made applicable to this adversary proceeding pursuant to Rules

7001 and 7056 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), Plaintiff

Lantern Entertainment LLC (“Lantern”), by and through its undersigned counsel, respectfully

moves this Court for summary judgment (this “Motion”). In support of the Motion, Plaintiff has

contemporaneously filed, and incorporate herein by reference, the Memorandum of Law in

Support of Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory Nature of a

Contract (the “Memorandum of Law”) and the Declaration of Irwin Reiter in Support of

Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory Nature of a Contract.


                                                         1
#50559063 v1 (146297.2)
                      Case 18-50924-MFW    Doc 6     Filed 10/18/18     Page 2 of 2



           WHEREFORE, for all the reasons stated in the Memorandum of Law, Plaintiff

respectfully requests that the Court enter an order, substantially in the form attached hereto as

Exhibit A, (a) granting summary judgment in favor of the Plaintiff and against Defendants Bruce

Cohen Productions and Bruce Cohen (collectively, “Cohen”) because no genuine issue of

material fact exists to preclude entry of summary judgment as a matter of law on Count I of the

Complaint for Declaratory Judgment Against Bruce Cohen Productions and Bruce Cohen [D.I.

1] (the “Complaint”) commencing the above-captioned adversary proceeding, and (b) granting

such other and further relief as the Court deems just and proper.

Dated: October 18, 2018
Wilmington, DE

                                                   /s/ Evelyn J. Meltzer
                                                   David B. Stratton (No. 960)
                                                   Evelyn J. Meltzer (No. 4581)
                                                   PEPPER HAMILTON LLP
                                                   Hercules Plaza, Suite 5100
                                                   1313 N. Market Street
                                                   P.O. Box 1709
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 777-6500
                                                   Facsimile: (302) 421-8390

                                                   -and-

                                                   Michael S. Stamer (admitted pro hac vice)
                                                   Abid Qureshi (admitted pro hac vice)
                                                   Meredith A. Lahaie (admitted pro hac vice)
                                                   Joseph L. Sorkin (admitted pro hac vice)
                                                   AKIN GUMP STRAUSS HAUER & FELD
                                                   LLP
                                                   One Bryant Park
                                                   Bank of America Tower
                                                   New York, NY 10036
                                                   Telephone: (212) 872-1000
                                                   Facsimile: (212) 872-1002

                                                   Attorneys for Lantern Entertainment LLC



                                                 2
#50559063 v1 (146297.2)
